El Juez Presidente Señor Del Turo
emitió la opinión del tribunal.
Titulóse este pleito en un principio de “Bescisión de contrato y daños y perjuicios.” Alegó la demandada que la demanda no aducía cansa de acción, y la corte declaró sn excepción con lugar.
Enmendó el demandante sn demanda, titulando su acción de “Resolución de contrato de compraventa, saneamiento y daños.” Pidió la demandada la eliminación de la demanda enmendada y la corte desestimó su petición. Excepcionó en-tonces la demanda, y sus excepciones se declararon sin lugar. Contestó.
Trabada la contienda, fné el pleito a juicio, quedando re-suelto por sentencia de marzo 27, 1940 que declaró “resuelto el contrato de compraventa celebrado el 20 de diciembre de *4391920 entre el demandante y la demandada” y condenó a ésta a devolver a aqnél “seiscientos dólares, importe del precio de dicho contrato, con intereses al 6 por ciento anual y, ade-más, $1,100 que tuvo que pagar el demandante al Sr. Ruiz de Porras y $600 de gastos y honorarios de ahogados incu-rridos por el demandante en los pleitos anteriores, con cos-tas y honorarios de ahogado que se fijan en $200.”
Contra esa sentencia apelaron ambas partes, la deman-dada de su totalidad y el demandante porque le negó su ale-gado derecho a recobrar el importe de las cañas sembradas en la finca de que se trata. Ambos recursos se tramitaron conjuntamente y serán considerados en esta opinión, comen-zándose por el de la demandada, y resueltos por una sola sentencia.
Cuatro errores señala en su alegato la apelante como cometidos por la corte sentenciadora (a), al permitir al de-mandante variar su causa de acción; (b), al no declarar prescrita la acción ejercitada; (c), al resolver que la deman-dada fue suficientemente notificada de la existencia del pleito en que se resolvió que la finca de que se trata pertenecía a la Star Fruit Company, y (d), al no declarar culpable de negligencia al demandante y al no desestimar su acción por tal motivo.
⅜Varió su causa de acción el demandante? Ya dijimos que la tituló primero “de rescisión de contrato y da-ños y perjuicios” y luego “de resolución de contrato de com-praventa, saneamiento y daños.” Aparentemente hubo, pues, un cambio, pero para saber si en verdad la causa fué variada o siguió siendo la misma que desde un principio surgía, aun-que de modo imperfecto, de los hechos alegados, precisa co-nocer las dos demandas.
En la primera el demandante alegó en resumen que la demandada The San Juan Fruit Co., una corporación del Estado de Nueva York, con su oficina principal en Dunkirk, Nueva York, que hacía negocios en esta isla, donde tenía su *440representante, le vendió en $600 por escritura pública otor-gada en diciembre 20, 1920, la finca de diez cuerdas que describe; que tomó posesión de la misma y la cultivó de cañas de azúcar, vendiéndola en $1,200 a F. Ruiz de Porras, cuya venta fué rescindida por sentencia, teniendo el demandante que devolver a Ruiz de Porras el precio que le pagara; que al ir a tomar posesión de nuevo de la finca, no pudo hacerlo porque The Star Fruit Company, una corporación extranjera que hacía negocios en la isla, se había posesionado de la misma y se negó a entregársela, motivo por el cual inició contra ella un pleito de reivindicación que fué fallado en contra suya por entender la corte que la finca era propiedad de The Star Fruit Company y no de su vendedora, The San Juan Fruit Company, demandada en este pleito.
Excepcionada la demanda por falta de hechos determi-nantes de la acción ejercitada, la corte declaró la excepción con lugar, por no alegarse’ninguno de los vicios que especi-fica el artículo 1243 del Código Civil, ed. 1930, como deter-minantes de la rescisión de los contratos. En su orden la corte llamó la atención a la frecuencia con que se confunden los términos rescisión y resolución y concedió permiso par.a enmendar.
La enmienda fue presentada con el título que conocemos. Permanecieron en ella las alegaciones básicas de la primera demanda que dejamos resumidas, alegándose además que el demandante puso en conocimiento de la demandada por me-dio de su apoderado en esta isla el hecho de que Ruiz de Po-rras lo había demandado pidiendo la resolución del contrato por haber sido molestado en la posesión de la finca, y el de que fallado el pleito a favor de Ruiz de Porras, no pudo po-sesionarse de nuevo de la finca por ocuparla The Star Fruit Company, a quien había demandado en reivindicación, pidién-dole en tiempo ayuda para esclarecer los hechos, limitándose la demandada a prestarle un plano de las fincas de su pro-piedad de las cuales se había segregado la vendida al de-*441mandante; que siguió con toda diligencia el pleito de reivin-dicación, que se falló en su contra por sentencia que quedó firme, perdiendo en su consecuencia todo derech.0 a recobrar la finca que le vendió la demandada haciendo ostentación de ser su dueña y obligándose al saneamiento en caso de evic-ción.
Siendo ése el caso, creemos que tuvo razón la corte sen-tenciadora al resolver que la causa de acción no fue variada. Aunque se tituló de rescisión en la demanda original, nunca lo fue, siéndolo desde entonces, en caso de existir, de resolu-ción, y es bien sabido que son los hechos alegados y no el título los que constituyen la base determinante de la existen-cia de la causa de acción. The Juncos Central Co. v. Rodríguez, 16 D.P.R. 302, 308.
Y a esa conclusión llegaríamos siempre aunque existiera duda sobre si la acción ejercitada era la típica de resolución o más bien la especial de saneamiento, porque sus hechos básicos continuarían siendo iguales en las dos demandas, per-feccionada la segunda a virtud de la enmienda consistente en las adiciones a que acabamos de referirnos. No fué, pues, cometido el primero de los errores señalados.
Alterando el orden del señalamiento de errores, pa-saremos ahora al estudio del tercero.
Sostiene la apelante que no habiendo su comprador, el demandante, cumplido con lo ordenado expresamente por la ley en cuanto a la notificación de la demanda de evicción, no viene ella, la vendedora, obligada al saneamiento, y a pri-mera vista parece que le asiste la razón, mas no así si se es-tudia detenidamente el caso.
Dispone el artículo 1350 del Código Civil, ed. 1930, que el vendedor está obligado a la entrega y saneamiento de la cosa objeto de la venta, y seguidamente el 1351 que se en-tenderá entregada la cosa vendida cuando se ponga en poder y posesión del comprador, equivaliendo el otorgamiento de la escritura pública a la entrega cuando se haga la venta por ese medio.
*442No hay cuestión en este pleito sohre la entrega de la cosa vendida. No sólo se celebró el contrato mediante escritura pública si que el comprador de hecho se posesionó de la finca y la cultivó, vendiéndola a su vez a otra persona.
Pero sucedió que esa otra persona fué inquietada en la posesión y pidió y obtuvo ante las cortes la resolución del contrato y al ir el demandante a tomar posesión de nuevo, encontró la finca ocupada por The Star Fruit Company que se negó a entregársela, y ante esa situación la demandó, per-diendo el pleito por sentencia basada en que la verdadera dueña lo era la ocupante y no el demandante ni su vende-dora The San Juan Fruit Company. Y fué entonces que surgió el deber de sanear que la ley y el contrato impusie-ron de consuno a la demandada.
Tendrá lugar la evicción cuando se prive al comprador, por sentencia firme y a virtud de un derecho anterior a la compra, de toda o parte de la cosa comprada, dice el artículo 1364 del Código Civil, ed. 1930, y agrega el 1370 que el ven-dedor sólo estará obligado al saneamiento que corresponda, cuando resulte probado que se le notificó la demanda de evic-ción a instancias del comprador.
Sobre el hecho de haber quedado privado el comprador en este caso de la cosa comprada por sentencia firme y a virtud de un derecho anterior a la compra, nos parece tan claro que así sucedió, que no nos detendremos en discutirlo. La peculiaridad de este caso consiste en que en él no pudo ser citada de evicción la vendedora porque el demandante comprador no fué demandado, si que no hallándose en po-sesión de la cosa vendídale, se vió obligado a demandar al que se posesionó de la misma. Y sería injusto privar a un comprador en situación semejante de su derecho al sanea-miento.
Con el pensamiento puesto en situación semejante, co-mentando Manresa disposiciones del Código Civil español iguales a las del nuestro, se expresa como sigue:
*443“Por último, la sentencia firme que determina el hecho de la evieeión, ¿ es menester que recaiga en un procedimiento en el cual el comprador sea precisamente demandado? Así parece deducirse de la letra de los artículos 1,481 y 1,482, que hacen depender el derecho al saneamiento del hecho de la notificación de la demanda que contra el comprador se dirija.
“Supongamos, sin embargo, el siguiente caso: Un comprador es víctima de una perturbación de hecho; como tiene acción directa contra el perturbador, interpone el correspondiente interdicto; pero el Tribunal no da lugar a él, reservándole el ejercicio de la acción reivindieatoria si estima que le asiste. Otro caso: un tercero pro-mueve contra el comprador interdicto de retener o de recobrar la posesión, y obtiene resolución en su favor. El comprador entonces pretende reivindicar el objeto o finca o derecho que se le ha arreba-tado, y para ello notifica oportunamente al vendedor. .Si seguido el juicio se declara que la propiedad pertenecía en el primer caso al que aparece como perturbador y que en realidad resulta no serlo, o en el segundo al que interpuso el interdicto, ¿puede interponerse contra el vendedor la acción de evieeión para obtener el saneamiento ?
“En nuestra opinión, sí. ¿Qué importa que el comprador haya sido demandante o demandado en ese pleito? Lo cierto es que en el procedimiento adecuado, por mandato del Juez competente y en vir-tud de causa anterior a la compra (lo cual se supone en el ejemplo propuesto), el comprador se ha visto desposeído de la cosa comprada. Estos hechos, y no otros, son los que dan lugar al saneamiento, y a ellos hay que atender: el que el comprador sea demandante o de-mandado es cuestión puramente circunstancial que nada puede influir en la efectividad de los derechos. Debe exigirse al comprador desde luego que antes de interponer el juicio ordinario requiera al ven-dedor para que le defienda o le suministre medios de defensa; pero una vez cumplido este requisito, que viene a ser en este caso lo que la notificación de la demanda en el caso de que el comprador sea demandado, el derecho de éste al saneamiento es para nosotros in-dudable.
“Pero la acción reivindieatoria ¿podrá entablarla el comprador? ¿No será más bien un derecho, o, si se quiere, hasta una obligación del mismo vendedor, que responde de la evieeión? Para nosotros, la acción reivindieatoria es inseparable del dominio, y como el dueño, mediante la tradición, es el comprador, a él corresponde entablar la *444acción, aunque el vendedor le preste ayuda y defensa.” 10 Man-resa, Comentarios al Código Civil, 4ta. ed., 1931, Editorial Reus, pág. 169.
Parece propio llamar la atención hacia el hecho de que la alegación de notificación a la vendedora quedó comprobada en el juicio al demostrarse que el demandante puso en cono-cimiento de la demandada mediante cartas la existencia del pleito de reivindicación que se vió obligado a iniciar contra The Star Fruit Company; que requirió la ayuda de dicha demandada, notificándola en tiempo del señalamiento del jui-cio y advirtiéndole de que lo que fuera a hacer debía hacerlo en seguida, limitándose la demandada a prestarle un plano y a que su agente fuera a declarar como declaró en el juicio. Las anteriores dificultades que tuvo el comprador también demuestra la evidencia que fueron puestas en conocimiento de la vendedora. Todo ello constituye, a nuestro juicio, un cumplimiento sustancial de la ley, no habiendo en su conse-cuencia cometido la corte el tercero de los errores que se le atribuyen.
 Veamos ahora si erró o no al declarar que la ac-ción ejercitada no había prescrito.
Ambas partes están conformes en que el término de pres-cripción aplicable es el de quince años, pero difieren en el punto de partida para su computación. Para la demandada ese punto es el de la fecha de la consumación del contrato de compraventa, o sea, aquella en que el demandante entró en posesión de la cosa vendida, en este caso diciembre 20, 1920. Para el demandante el término no empieza a correr hasta la fecha en que se resuelve por sentencia que la finca no per-tenecía al comprador a virtud de un derecho anterior a la compra, en este caso noviembre 28, 1934.
A nuestro juicio, disponiendo como dispone el artículo 1369 del Código Civil, ed. 1930, que el saneamiento no podrá exigirse hasta que haya recaído sentencia firme por la que se condene al comprador a la pérdida de la cosa adquirida *445o de parte de la misma, el término no comienza a correr hasta el momento en qne la obligación es exigible, no ha-biendo por tanto errado la corte de distrito al así resolverlo.
Tampoco erró dicha corte al declarar sin lagar la, de-fensa de negligencia {laches).
En su relación del caso y opinión dijo la corte sentencia-dora: “Se ha probado, además, qne el demandante se dilató .en la tramitación de sns pleitos debido' a qne tuvo qne cam-biar de abogados dos veces y además por falta de recursos.” Y así fue en efecto. No obstante lo largo de este proceso de contratos, dificultades y pleitos se advierte a través del mismo que el demandante personalmente hizo cuanto pudo por defender la propiedad que había comprado, perdiéndola al fin de modo definitivo porque falló el título de su ven-dedor.
Se insiste por la demandada apelante en que el deman-dante pudo y debió apelar de la sentencia que declaró- sin lugar su demanda de reivindicación y no lo hizo.
No estamos conformes en que la apelación fuera un de-ber ineludible. Si el demandante quedó convencido de la justicia del fallo, no tenía la obligación de apelar. Y al to-mar esa actitud' no perjudicó su derecho al saneamiento. Como dice Manresa en sus ya citados comentarios:
“¿Podrá el vendedor negarse a la obligación de sanear alegando qne si bien bay nna sentencia firme qne condena al comprador, tal sentencia es firme por la voluntad de éste? Entendemos que no, y que el derecho del comprador no sufre el más mínimo perjuicio por no haber apelado.
“La razón es clara, en nuestra opinión: en primer lugar, el Có-digo exige una sentencia firme, y como uno de los modos por los que puede quedar legalmente firme una sentencia es por el consentimiento de los litigantes, y esto no se le podía ocultar al Código, es visto que en existiendo una sentencia firme, sea cual fuese el origen (siempre origen legal) de su firmeza, se debe entender satisfecha la exigencia de la ley. E11 segundo lugar, el vendedor ha sido notificado de la demanda, ha podido muy bien seguir el pleito y hacer uso de todos *446los recursos posibles; si no lo ha verificado, impútese las consecuen-cias de su omisión. No tiene en realidad derecho a pedir del compra-dor una diligencia que él no ha tenido y que estaba más obligado a observar, puesto que la causa de la evicción ha de ser anterior a la compra, como después veremos.” 10 Manresa, Comentarios al Có-digo Civil, 4ta. ed., 1931, Editorial Reus, pág. 166.
No es este caso en verdad un modelo de gestión legal por parte de un comprador que se encuentre en la situación en que se encontró el demandante. Mucho de deficiente se ad-vierte en él desde un principio, pero por encima de todas las deficiencias surge el hecho fundamental de la pérdida de la propiedad vendídale porque su vendedor no era dueño de la misma. Y es ese hecho el que debe predominar para impar-tir justicia en el mismo de acuerdo con las claras prescrip-ciones de la ley.
Procederemos ahora al estudio del recurso interpuesto por el demandante. Un solo error señala, el que imputa como cometido por la corte al declarar que el importe de las cañas que el demandante sembró y cultivó, no puede determinarse, por no existir prueba específica a ese respecto.
• Al discutirlo, el apelante transcribe en su alegato la prueba que a su juicio existe y que consiste en su propia declaración. La hemos leído y pesado y la encontramos im-precisa, contradictoria a veces. Además, ella misma pone de manifiesto la existencia de otra prueba concreta sobre el particular — las cuentas de la Central Yannina — que no fué presentada. La conclusión a que llegó la corte está, pues, justificada. No hubo error.

Deben desestimarse ambos recursos y confirmarse en to-das sus partes la sentencia apelada.

Los Jueces Asociados señores De Jesús y Todd, Jr., no intervinieron.